Title: From Thomas Jefferson to John Hemings, 18 December 1821
From: Jefferson, Thomas
To: Hemings, John


                        
                        
                            
                            Tuesday Dec. 18. 21.
                    Th Jefferson to John HemingsYour letter was dated Tuesday the 11th came in the mail to Charlottesville Saturday night the 15th. I recieved it the next day 16th and it requested the mules to be at Poplar Forest on Monday (yesterday) the 17th which was impossible. it moreover rained all day yesterday and last night. the boys set off this morning.I desired Jefferson to tell you to make out a bill of scantling for exactly such another barn as that at Poplar Forest that the stuff might be carried immediately to Capt Martin’s to be sawed. the Carpenters will go up in the spring to build it Lilburne has a hurt on his leg which will disable him from walking back. Eston must drive the cart therefore and Lilburne stay and come in the waggon.